Opinion by
Me. Justice Mestrezat,
This is an appeal from the decree of the Superior Court, reversing a decree of the Orphans’ Court of Lancaster County. The opinion of the Superior Court conclusively demonstrates the correctness of its decree, and shows the wholly indefensible position as well as the error in the conclusion of the learned judge of the Orphans’ Court. It needs nothing more than a brief statement of the material facts to convict the Orphans’ Court of palpable error.
The surviving executor of Charles W. Metzger, deceased, filed an account in the register’s office of Lancaster County by which there appeared a balance for distribution of over $32,000. By an agreement of all the parties concerned there was included in this balance the sum of $238.37 which the executor had collected as rent for certain real estate of the testator. In the adjudication the Orphans’ Court awarded the rentals to Mary E. Metzger and Clara Rogers, the latter being appellee in the present proceedings. The executor filed no exception to the decree, but Levi B. Smith, the appellant here, and other residuary legatees, objected to the award of the rentals to Metzger and Rogers, and filed an exception alleging that the court erred in not awarding the fund, representing the rentals, to the exceptants. The learned judge of the Orphans’ Court filed an elaborate opinion in which he overruled the exception, and on October 26,1905, confirmed the adjudication absolutely. Smith and the other exceptants appealed from the decree to the Superior Court and. assigned as error that part of the decree awarding the rentals to Metzger and Rogers. In an opinion filed February 25, 1907, the Superior Court reversed the decree of the Orphans’ Court and awarded the fund in controversy to the residuary legatees: Smith v. Metzger, 32 Pa. Superior Ct. 596. The record was remitted to the Orphans’ Court “with directions to make distribution in accordance with the foregoing opinion.”
*78About four years after this decree was entered, Levi B. Smith presented his petition to the Orphans’ Court, reciting the adjudication, its reversal by the Superior Court, and the decree directing distribution of the fund in controversy to himself and others, and obtained a rule on Metzger and Rogers, the other claimants to the fund, to show cause why the court should not make an order distributing the fund in accordance with the decree of the Superior Court. An answer was filed admitting the decree of the Superior Court directing payment of the fund to the residuary legatees, but averring that in a proceeding in partition, subsequent to the decision of the Superior Court, this court had determined that the title to the real estate producing the fund was in Metzger and Rogers and that, therefore, they were entitled to the fund awarded to the residuary legatees by the Superior Court. In an opinion disclosing not only a misconception of the facts which were as an open book before him but also a misapprehension of the legal effect of the decree of the Superior Court and of the judgment of this court in the partition proceedings, the learned judge of the Orphans’ Court dismissed the rule to show cause why distribution should not be made to Smith et al. in pursuance of the decree of the Superior Court, and directed the costs to be paid by the petitioner. Smith appealed to the Superior Court which reversed the decree of the Orphans’ Court and directed the fund to be paid to the residuary legatees. Clara L. Rogers has taken this appeal.
As suggested above, a mere statement of the facts convicts the Orphans’ Court of manifest error in refusing to obey the mandate of the Superior Court and distribute the fund to the residuary legatees. The fund was included in the executor’s account, it was awarded by the decree of distribution made by the Orphans’ Court, this decree was reversed by the Superior Court, and the fund was directed by that court to be paid to the residuary legatees. It must be conceded that the *79Superior Court had jurisdiction to hear and adjudicate the appeal and that for four years prior to the present proceedings its decree had been in force and is still in force and unreversed. It is immaterial what debtor items were included in the administrator’s account, whether they were rentals of real estate or moneys obtained from any other source, the decree of the Superior Court as to the parties entitled to the fund for distribution was conclusive until it was vacated by that court or successfully attacked and set aside in a direct appeal to this court. It is the settled law of this State that in the absence of fraud or collusion a judgment or decree of a court of competent jurisdiction, valid and regular on its face, in force and unreversed, cannot be impeached by the parties or privies thereto or by a stranger in a collateral proceeding in the same or another court. It is conclusive not only as to the judgment or decree itself but as to every fact directly or necessarily adjudicated or which was necessarily involved in or was material to the adjudication. It is, therefore, apparent that so far as the record discloses there is no legal reason why the decree of the Superior Court should not be enforced and the fund be paid in accordance therewith to the residuary legatees.
The learned judge of the Orphans’ Court offers as a justification of his refusal to enforce the decree of the Superior Court that “it has been definitely settled by a decree of the Supreme Court that Mary E. Metzger and Clara Rogers are the devises” of the land producing the fund in dispute, and that, therefore, the residuary legatees to whom it was awarded by the Superior Court are not entitled to it. The decree of this Court referred to by the learned judge was entered in the partition proceedings in Metzger’s Est., 222 Pa. 276. The learned Orphans’ Court judge overlooked the conclusive effect of the decree of the Superior Court which was not and could not be impeached by our decree which was entered in another and collateral proceeding. It is true *80that the title to the lands producing the rentals in dispute here was involved in the partition proceeding and that, as the case was then presented to us, we held that the title was in Metzger and Rogers, but the right to the rentals distributed by the decree of the Superior Court was not before us and was not adjudicated by our decree. On the contrary, we distinctly ruled that the decree of the Superior Court was conclusive as to what was involved in that case, which was the right to the fund for distribution. In the opinion of this court it is said: “Unappealed from, it (the decree of the Superior Court) is conclusive as to what was involved in the case; but that was nothing more than the particular fund which was before an auditor for distribution.” It is, therefore, apparent that the learned Orphans’ Court judge not only had no ground for holding that our decree in Metzger’s Estate justified him in not obeying the decree of the Superior Court, but he knew we had distinctly held that the decree was conclusive as to the fund awarded to the residuary legatees. It was the duty of the learned judge to obey and carry into effect the decree of the Superior Court distributing the fund, and the failure to do so with a knowledge of all the facts and presumably of the law requiring such obedience, was a misconception of judicial duty.
The decree of the Superior Court reversing the decree of the Orphans’ Court is affirmed at the cost of the appellant.